
	
		II
		111th CONGRESS
		1st Session
		S. 2788
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Levin (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Military Construction Authorization Act for
		  Fiscal Year 2010 to authorize construction of an Aegis Ashore Test Facility at
		  Pacific Missile Range Facility, Hawaii.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aegis Ashore Test Facility
			 Construction Authorization Act.
		2.Authorization
			(a)Project
			 authorityThe table entitled Missile Defense
			 Agency in section 2401 of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84) is amended by inserting
			 after the item relating to Redstone Arsenal, Alabama, the following new
			 item:
				
					
						
							HawaiiPacific Missile Range Facility$68,500,000
							
						
					
				
			(b)Fiscal year
			 2009 authorization of appropriationsSection 2403(a) of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4692), as amended by section 2405(c)(1) of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law 111–84), is further amended—
				(1)in the matter
			 preceding paragraph (1), by striking $1,487,890,000 and
			 inserting $1,556,390,000; and
				(2)in paragraph (2),
			 by striking $87,200,000 and inserting
			 $163,700,000.
				(c)Amendment to
			 funding tableThe table in section 4501 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84) is amended by
			 inserting after the item relating to TFI–F–22 Parking Apron and Taxiways at
			 Hickam Air Force Base, Hawaii, a Defense-wide account item for an Aegis Ashore
			 Test Facility at Pacific Missile Range Facility, Kauai, Hawaii, that is funded
			 from prior year savings.
			
